Case 0:20-mj-06291-PMH Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 6



AO 9ItRcv I1''1I) CrlmlnalComplalnt

                                  U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida
                                                         '

                United StatesofAmerica                       )
                             V.                              )
                      CesarP.Saiz,                           )   CaseNo.'Lz./ ) e. ?t
                                                                            k..
                                                                              /     ?,'
                                                                                     .
                                                                                    .î
                                                                                     z 7-(J'
                                                                                       '.
                                                                                       L   .
                                                                                           :l
                                                                                           j $
                                                                                             :                              '1
                                                                                                                             j k -;
                                                                                                                                  .r
                                                                                                                            .t
                                                                                                                             ..u,' ,l
                                                                                                                                    $)--%
                                                                                                                                        .
                                                                                                                                        j
                                                                                                                                        .-.
                                                                                        .,                         - .          .   .

                                                             )
                                                             )
                                                             )
                                                             )
                        Dc
                         tfitndatùlsl

                                          CR IM INA L CO M PLA INT
      1,thecomplainantinthiscmse,statethatthe following istrueto the bestof-my knowledgeand belief.
Onorabouttiw datets)of-            Jul
                                     k18,2020              înthe coenty of-         Broward                                              inthe
    Southem          Districtof         Florid:        .thedefendantts)violated;
           CodeSEke/io/l                                           OyenseDe-
                                                                           çrr/rl/oa
Title 18,UnitedStatesCode,               Threatto kilthepresidentofthe United States
Section871




         Thiscriminalcomplaint(sbased onthese facls:
SeeattachedAïdavit,



                                                                           '

         / Continuedontheattacbedsheet.                                                 /
                                                                                                             4g'
                                                                                                                / ......''J
                                                                                    .        u.       .rW     7*
                                                                                        (7(7?
                                                                                            z)
                                                                                             /7/rl/??t7r,J'
                                                                                                          sx1
                                                                                                            '
                                                                                                            g,?o?l
                                                                                                                 /rtz
                                                                               SpcialAgentLucasM i
                                                                                .                te!!...USSS
                                                                                                   .. .  ........        .. .
                                                                                            #r/?l/eJ?/a?rlea'td#f/c
Swom in m y presencebyTetephone


(late'
     .

Cityandstate:                 FonLauderdale.Iiori
                                                da                        PatrickM Hunt,U.S.MagistrateJudje
                                                                                        .
                                                                                    .
                                                                                            lnl-iêtte</''clt'',tr?,,<2-//J-
                                                                                                                          kk;
Case 0:20-mj-06291-PMH Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 6




                  AFFJ-
                      DAVIT IN SUPPORT OF CRIV NAL COM PLAINT
             1,LucasA.W hite,being duly sworn,do hereby depose and state the follow ing:

                        INTRORUCTION AND AGENT BACKGROUND
                    lam an investigativeorlaw enforcementoftlcerofthe United Stateswithin the

      meaning ofSection 251047)ofTitle l8,United StatesCode. Thatis,Iam anofficerofthe
      United Stateswho isempowertd by law to conductinvestigationsoh and makearrests forv
      violationsofTitle 18 ofthe United StatesCode.

             2.     Iam a SpecialAgentwith the United StatesSecretService and have been so

      employed since October2017. lam currently assigned to theM iam iField Office- Protective

      lntelligenceSquad.IhavebeenassignedtoassisttheBroward CountySherifrsOffice(BSO)
      ThreatM anagementDivision.Some ofmy dutiesinclude,butare notlim ited to, investigating

      threats towards the Presidentofthe United States,Prior to my currcntassignment. I was a

      police officerwith the GulfportPolice Departm entin M ississippifor5ve years. Priorto m y

      law enforcemcntexperience with theG ulfpot Police Departm ent, Iwasa police officerwith

      the New OrleansPolice Departmentin Lotlisianaforfouryears. Ihold aBachtlorofArts

      degree in politicalscience from Louisiana State University and a M aster ofArts degree in

      criminaljusticefrom theUniversityofLouisianaatMonroe.
                    Theinform ation setfonh in thisAffidavitisprovided in supportoftheattached

      criminal complaint.charging CESAR PHILIP SAIZ ($'SA1r') with threats against the
      Presidentofthe United States.in violation ofTitle l8,United StatesCode, Section 871.

                    The inform ation coctained in this A ffidavit is based on m y personal
      know ledge,asw ellasinform ation relgyed to me by otherIaw enforcem entagentsand officers

      involved inthisinvestigation. Ihave potincluded in thigA ffidaviteach and every factknown
Case 0:20-mj-06291-PMH Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 6




      to m e or to other law enforcem entofficers surrounding this investigation, Rather.I have

      includedonly those factsthatIbelieve are necessary toestablish probablecause to arrestSA IZ

      forthe violation described above.

                                          PROBABLE CAUSE
                     On oraboutJuly l8,2020,atapproxim ately 7:25 p.m ..the U.S.SecretScrvice

      Protective Intelligence Operations Centernotified the undersigned Affiantofa threatto kill

      PresidentDonald Trum p.Specifically,a concerned citizen reported thathe received a threat

      via textmessage from SAIZ stating:%t() do you know anywhere thatI can volunteer to
      assassinate num ber45 cuz IwilI.'''

             6.     The U.S.SecretService Protective Intelligence OperationsCenterdetermined

      thatthe threatoriginated from SA IZ,and provided youraft-iantwith his residentialaddress.

                     O n July l8,2020,at approxim ately 1I:05 p.m ..1aw enforcementcontacted

      SA IZ athisresidence in Brow ard County.Florida.? SA IZ'Sfatherperm itted 1aw enforcem ent

      inside theifresidcnce,and he instructed SAIZ thatthe police needed (0 speak to him . Upon

      exiting his bedroom ,SAIZ spontaneously stated,'ffreedom of speech.''SA IZ voluntarily

      agreed to provide law enforcem enta post-M irandklstatement.

             8.     SAIZ consrm ed hiscellulartelephone num ber,and he adm itted thathe texted

      an t'acquaintance''written threatsto killthe Presidentofthe U nited States.

             9.     SAIZ claimed that he recently lost his em ployment. and
                                                                          . he repeatedly

      expressed his disdain over PresidentTrum p, more specifically,the Prcsident's response to

      COV ID-l9.SA IZ claim ed thathe texted an acquaintance.because he needed to vent, and he




             tThe recipient'sname is om itted to protecttheiridentity.
             ?SAIZ cun-ently resides w ith hiselderly parents.
                                                 2
Case 0:20-mj-06291-PMH Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 6




      was frustrated w ith being unem ployed for 120 days.SAIZ stated thathe had been consum ing

      alcoholatthe time he texted the threats,and Lhathe had been drinking forfourstraightdays.

      ltshould be noted thatSAIZ appeared coherent,engaging and responsive.

              l0.   D uring the interview . SAIZ provided verbal consent to search his cellular

      telephone in hispresence.Law enforcementdiscovered more threatsin thesame textm essage

      thread beginning atapproxim ately5:16 p.m ..on July l8. 2020.Some ofthose threa? include:

                Don'tBe Afraid.Take the dem on dow n;
              * Tnlmp's head needs to be splitopen like a cantaloupe that itis.Nothing w ill
                restore thiscountry to help untilthatisdone;
                Iw illbusta cap in thatmotherfuckeranytim e Igeta chance to;3and
              * Couldn'tbe more ofa patriotthan that-4

                    After questioning SA IZ about his text m essages expressing his intent to

      assassinatethePresident,1aw enforcementinquired if'4ESAIZ had)evermadestatementslike
      thatbefore?''SA IZ reptied.A*Neverin my life-''

                    N earthe conclusion of SAlZ'S interview,law enforcem ent obtained w ritten

      consentto search and seize SAIZ'Scellulartelephone. Speciscallyvlaw enforcem entread the

      consentto search form to SA IZ,and he signed itin theirpresence.

             I3.    On July 20, 2020, the United States Secret Service com pleted a forensic

      exam ination ofSAIZ'S cellulartelephone. Upoc furtherreview,Iaw enforcemectdiscovered

      thatSA IZ had texted a separate individualthreats to killthe Presidentofthe United States.

      This iscontrary to hisstatementto 1aw enforcementthathe had %ineverin (his)life''made
      sim ilar statements. The search revealed,beginning atapproximately 4:51p.m..oc July I8.


              ? SAE confirmed to 1aw enforcem entthatk4bustacap''m eantto ttshootsom ebody''
      and the eem otherfuckec''referred to PresidentTrum p.
              2SAIZ said inhismind itwould be lanactofpatriotisml, butclaim ed thathe didn't
      lihave the wherewithalorthe ballsto do it.*'

                                                3
Case 0:20-mj-06291-PMH Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 6




      2020,SAIZ had texted som eofthe follow ing threats:

                Iam rightnow considering buying a higb-powercd rifle and practicing atrange.
                And when Donald Trum p comes into town 1911put iton the line I'm going to
                fucking splithis head into an ugly cantaloupe;
                Thisguy it*strying to bring usto a CivilW arhe'san evilpiece ofshitand lwant
                to take him out;
              * He hasblasphem y the nam eofthe Evangelistand whatitm ean: to have God in
                yourhearthe has blasphem y to everything thatis good in thiscountry.1am 57
                yearsold and Iwillsacrifice my life in orderto execute hisugly fucking;
                Asa matteroffact,Iam going to do itIam living fori(.H issecretservice isweak
                ifIlearn to be a marksm an Ican take him outin a second;
                 There isnothing thatIwould notrelish more than to be the one to executethat
                infidel;
              * Potus45 M ustD ieis
              * Iam going to bt the one to assassinate him k
                Icannotthick ofa more noble life calling:and
              * 1 m aintained he can be gotten to very easily nobody gives a fuck about that
                narcissist.Iwillgo down in the history book.

                     Atthispointin the textmessage thread.the recipientofthese threats replied,

      ttAhh.W hoeverislisteninghenotserioushejokingbebigtrickster.'*tiSAIZ replied:%&NoI'm
      nota tricksterîtwillbe m y life's m otivation to take outthatevilpiece offucking shit''and

      è4liltwillbemygreatestjoy-''
                    A ferensicsearch ofSA lZ'stèsearch history''w ithin hiscellularphone revealed

      thaton July l8,2020,beginning approxim ately at5:05 p.m ..SAIZ qucried the follow ing:

                W here can lvolunteerto assassinate Donald Trum p;
              * America needsto assassinate Donald Trum p;
                Looking for a leftwing group to hire m e to assassinate Donald Trum p please
                contactme atSurfRiderforlife ataol.com i?
                Let's form a union and assassinate Donald Trum p;
              * l'm looking for a Blog I am availablc to assassinate Donald Trump anytime
                anywhere' ,
              @ Ifanybody w antsa marksm an Iam available to assassinate Donald Trump:and

             5The recipientresponded, çiagreed''and he latersaid,ithe should be taken out...''
             6 Law enforcemecticterviewed the recipientofthest threats. Tht recipientsaid Ms
      responseswere hisattemptto m inim ize SAIZ'Sthreats.
             7A publically available database search revealed stlrfrider4life@ aol-com as an
      em ailaddress associated with SAIZ
                                                4
Case 0:20-mj-06291-PMH Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 6




               * Iarn going to assassinate Docald Trump.

                                                  CO NCLUSIO N
              l6.       Based on the above informatioc,Irespectfully subm itthatthere is probabl:

      cause to believe tbatC ESAR PHY P SAIZ.on July l3,2020.in Broward County,in the

      Southern D istrictofFlorida,knowingly and w illfully m ade threats to killand inflictbodily

      harm upon the Presidentof the United States.in violation ofTitle l8,United States Code,

      Section 87l.

              FURTHER AFFIAN T SA YETH NAUGHT.
                                                                                         ..   y. !
                                                                                                ,
                                                                                                       e.)
                                                                                         .     ,,
                                                                     ..   ,...
                                                                                   ..'
                                                                                 ' A...W         .   W '
                                                                 '
                                                            Lucas>'.w hite.specialAgent
                                                            United StatesSecretService


      Swornto andsvbsçribed beforeme
      tclephonically '
                     r.
                      'ï'2' day ofJuly, 2020 in
                      -
      FortLauderda  te,Florida.
                   z'--'-%:
                    .

                 t
                 L )       ïjus.x       ,y
                                            ,
                 it ..- .
                 qt- s.y. '
                          ,
                              .

                              -4l'
                                 ss-
                                   yn,$ $tpr .
                                           .,ya
                    ,                      .

      PATRIC K M .H UNT
      UNITED STATES M AG ISTRATE JUDGE
      SOUTH ERN DISTRICT OF FLORIDA




                                                      5
